 ARENA-NORTON, INC., ET AL.375posed ofcard setters, and its last president admitted at the hearingthat it had never achieved a written contract with any card clothingmanufacturer.As the card setters are not craftsmen but production employees,and as they work in the same department, under common supervision,and together with other production employees, no persuasive reasonappears for severing them from the existing production and main-tenance unit.Accordingly, we find that the unit requested by thePetitioner is inappropriate for collective bargaining purposes.Having found that the unit is inappropriate, we shall dismiss thepetition.OrderIT Is HEREBY ORDERED that the petition filed herein be, and it herebyis, dismissed.ARENA-NORTON,INC., ET AL.1andUNITED FRESHFRUITAND VEGETABLEWORKERS,L. I. U. 78, CIO,PETITIONER.Cases Nos.21-RC-1128through1438, and21-RC-1440through1472.February 21, 1951Decision,Direction of Elections,and OrderUpon separate petitions duly filed under Section 9 (c) of theNational Labor Relations Act, a consolidated 2 hearing was held beforeBen Grodsky, hearing officer.The hearing officer's rulings made atthe hearing are free from prejudicial error and are hereby affirmed.31Involved in this proceeding are the Employers listed in Appendices A and B.As itappears from the record thatDunlap Farms Company,Inc.(21-RC-1446),MitchellPacking Co(21-RC-1449),andValley Produce Distributors(21-RC-1465)are no longerin business,the petitions in these cases will be dismissed.The petition inJohnJacobsFarms(21-RC-1452)will also be dismissed for the reasons set forth in paragraph3, infra.In Case No.21-RC-1435,the named employer,Burrell Collins,was a partnership butboth partners are now deceasedThe estates of the partners have continued the operationof the business.At the time of the hearing,a corporation was being organized by thepartnership accountant,who was present at the hearing,and a brother of one of thedeceased partners.When this corporation comes into existence,it intends to continuethe operation of the partnership business.Although the partnership name is used in thisdecision,the packing shed employees of any legal successor or assignee of the partnershipare eligible to vote in the election hereinafter directed.SeeAllenW.Fleming, Inc.,91NLRB 6122The captioned cases were consolidated for hearing by order of the Regional Directordated October 2, 19503In Case No.21-RC-1461, the Employer named in the petition is "Stanley Fruit Com-pany"It appeared at the hearing that this company Is merely a sales organization, andthat the packing shed and farming operations are conducted by the partnership of Stanleyand McDanielsThe partnership was represented at the hearing and was afforded adequateopportunity to present evidenceThe hearing officer properly granted the Petitioner'smotion to amend the name of the Employer in this case.The motion of the Employers to dismiss this proceeding on the ground that the employeesinvolved ilre"agrleultural laborers"within the meaning of the Act is denied, except inCase No 21-RC-1452,for reasons given in paragraph 3.93 NLRB No 56. 376DECISIONS OF NATIONAL LABOR RELATIONS BOARDPursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Reynolds and Murdock].Upon the entire record in this case, the Board finds :1.Each of the Employers is engaged in commerce within the mean-ing of the Act.2.The Petitioner and the Intervenor, Food, Tobacco and Agricul-turalWorkers Union, Local 78, are labor organizations claiming to _represent certain employees of the Employers.3.The questions concerning representation :The Petitioner and the Intervenor seek to represent the packingshed workers of the various Employers involved in this proceeding.The Employers contend that these workers are "agricultural laborers"and not "employees" within the meaning of the Act, and that there-fore the Board has no jurisdiction over such workers.Each employer operates one or several sheds for the packing oflettuce,melons, and other vegetables in the Salt River Valley areain and around Phoenix, Arizona. Packing operations are seasonal.Lettuce is packed in the spring and fall of the year with peak shedemployment early in April.Melons are packed between June andAugust, and other vegetables are handled at various times throughoutthe year.The actual operation of each shed is substantially the same.For example, in the case of lettuce, the chief product packed, the cropis trucked to the packing sheds 4 from the land on which it is grown.At the sheds, which are equipped with power and screw conveyors,lidding machines, ice crushers, and other types of machinery, the let-tuce is unloaded, trimmed, and packed into crates ; the crates are theniced, lidded, labelled, and loaded into railroad cars.Although theoperations differ somewhat for melons and other vegetables, the sub-stantive packing processes are the same for all crops.The produce handled in the packing sheds of most of the Employersis grown on land either owned or leased by such Employers.However,one Employer -is strictly a commercial packer, handling only produceowned by others. Several other Employers pack substantial amountsfor other persons.The packing shed employees are almost entirely recruited fromskilled migratory workers who travel with the crop.The Employersmaintain separate payrolls for field and shed employees, and, althoughshed employees often transfer from shed to shed as occasion requires,there is little interchange between shed and field.The average num-ber of shed employees used by the individual Employers during the4The sheds are located at distancesof 5 to 30 miles from the growing area.°American Fruit Growers, Inc. ARENA-NORTON, INC., ET AL.377course of a year is about 90, ranging from a low of 40 to 50 to a highof 200 to 300 employees.Section 2 (3) of the Act excludes from the definition of the termemployee "any individual employed as an agricultural laborer." Since1946, riders to the Board's appropriation acts have required the Boardto define "agriculture" as that term is defined in Section 3 (f) of theFair Labor Standards Act. In the recentImperial Garden Growerscase,6 the Board held that packing shed employees comparable to thoseinvolved herein, were "employees" and not "agricultural laborers"within the meaning of the Act.The Employers in this case perma-nently maintain packing sheds representing a substantial investmentin buildings and equipment,' and conduct therein an industrial typeof operation; and the packing shed employees, for the most part,8constitute in each case a labor force separate and distinct from thefarm employees.9The Board concludes, therefore, that the packingshed employees in this proceeding, other than those of certain Em-ployers whose shed employees are not distinguishable from their fieldemployees, are employed in an operation constituting a separate com-mercial enterprise, and that they are "employees" within the,meaningof the Act.With respect to John Jacobs Farms, the record indicates that 80percent of the packing shed employees of this Employer are obtainedfrom among its farm employees, and that these employees spend mostof their time each year in farming work. - We are of the opinion thatthe shed operation of this Employer is a subordinate part of its farm-ing operation.We find, therefore, that the packing shed employeesof John Jacobs Farms are "agricultural laborers" and not subject tothe Board's jurisdiction.10Stanley and McDaniels operates 2 onion packing sheds that aremanned exclusively by its own farm employees.As in the case ofJohn Jacobs Farms, and for the same reason, we find these shed6 91 NLRB 1034, decided October 18, 19507 Specific evidence was offered in this connection with respect to 3 Employers who haveinvestments of $60,000,$18,000, and $14,500, respectively, in their packing sheds andequipment.Further support for the fact that the Employers have substantial shed invest-ments is found in the dollar volume processed through the shedsFive Employers packover $1,000,000 worth of produce annually, 11 pack between $500,000 and $1,000,000worth,12 are in the $100,000-$500,000 class and the other 11 Employers have packsvalued at less than$100,0008The only exceptions in this respect are the employees of John Jacobs Farms, and Stanleyand McDanielsDTestimony at the hearing showed that the Employers considered the two labor forcesseparateFurthermoie, the shed employees are geographically separated from the farmemployees by distances of 5 to 30 miles, the two groups of employees are carried on separatepayrolls, and the shed employees are not only paid in accordance with wage scales estab-lished for packing operations rather than at farm labor rates, but also perform no functionsin connection with the planting,cultivating,or harvesting of crops10 See Inteipretative Bulletin No. 14, par. 10,wage and Hour Division,Department ofLabor.,- 378DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees to be "agricultural laborers" and not subject to the Board'sjurisdiction.Stanley and McDaniels also operates a shed in whichlettuce,melons, and carrots are packed.Although workers hiredduring the carrot season are recruited primarily from among this Em-ployer's farm employees, the lettuce and melon workers, who constitutethe bulk of the labor force used in this shed, are hired from amongthe migratory workers.We find that this shed operation constitutesa separate commercial enterprise and that the workers employedtherein, including those employed during the carrot season, are em-ployees within the meaning of the Act.--The Board finds that questions affecting commerce exist concerningthe representation of employees of the Employers listed in AppendicesA and B, within the meaning of Section 9 (c) (1) and Section 2 (6)and (7) of the Act.4.The appropriate units :The Petitioner and the Intervenor both request a multiple-employerunit for all the Employers involved in this proceeding, while the Em-ployers contend that the shed employees of each Employer constitutesa separate unit.With respect to unit composition, the Petitionerurges the inclusion of all shed employees ; the Intervenor and the Em-ployers, however, argue that separate units for vegetable and melonpackers are appropriate.Since 1943 a predecessor union of both the Petitioner and the Inter-venor has negotiated contracts covering the packing shed employeesof most of the Employers herein.The contracts, separately executedbut uniform in character, resulted from negotiations conducted bythis union and Riney B. Salmon, an attorney, acting as bargainingrepresentative for the employers as a group.12Salmon held, and stillholds, powers of attorney from 22 of the Employers in this case,13under which he has complete authority to negotiate and execute col-lective bargaining agreements covering all the shed workers of theseEmployers.The parties were unable to agree on the terms of the1949 contract, and since then no contracts have been in force.On the basis of this bargaining history, the Board is of the opinionthat these 22 Employers have, through their duly authorized repre-sentative, Salmon, unequivocally showed their intention to be boundin collective bargaining by group, rather than by individual action.The Board has heretofore held that bargaining upon a multiple-em-ployer basis is the essential element necessary for the establishment of"ImperialGarden Growers,supra; seealsoL Maxey, Inc, 78NLRB525, andRobertaFig Company,88 NLRB 115012 Salmon represents-allbut four of the Employersin the present proceeding.1sListed in Appendix A. ARENA-NORTON, INC., ET AL.379a multiple-employer unit.14Accordingly, as the record discloses theexistence of a multiple-employer bargaining history covering these22 Employers, with no indication that any of them has elected to pur-sue an individual course of bargaining,15 the Board believes that asingle multiple-employer unit for the packing shed employees of theseEmployers is appropriate for the purposes of collective bargaining.-Of the other 17 Employers,17 some 6 or 7 have been represented incollective bargaining by Salmon, under powers of attorney restrictedto employees of individual Employers engaged in packing one or morebut not all of the crops packed by the Employer in question.We findbelow that the appropriate unit includes all packing shed employees,without seasonal limitations; these Employers have not participatedin multiple-employer bargaining forallof their shed employees.Theremaining Employers have either never executed contracts for theirshed employees, or have negotiated such contracts individually.Ac-cordingly, as these 17 Employers have no history of multiple-employerbargaining in the unit herein found appropriate, we will direct sep-arate elections for the packing shed employees of these Employers.Unit composition.-Asindicated above, lettuce and melons are thechief crops packed in the sheds.Lettuce is packed in the spring andfall,melons in the summer months.The packing of other vegetablesfrequently overlaps the lettuce and melon packing seasons.Gen-erally speaking, separate groups of workers are engaged in the pack-ing of lettuce,and melons, and these same workers are used for theother vegetables that are packed from time to time.As the record discloses that there is no substantial difference be-tween the wages, hours, and working conditions of lettuce and melonpackers, and as most of the collective bargaining contracts in the SaltRiver Valley area have covered all shed employees without seasonallimitations, the Board is of the opinion that the appropriate unit ineach case should include all packing shed employees without regardto the season in which they work.18The Board finds that all packing shed employees of the Employerslisted in Appendix A, excluding clerical employees, guards, and super-visors as defined in the Act, together constitute a unit appropriate for14Bunker Hill and Sullivan Mining and Concentrating Company, et al,89 NLRB 243,and casescited therein ;Associated Shoe Industries of SouthernMassachusetts, Inc., et at.,81 NLRB 22415RKO Radio Pictures, Inc,90 NLRB No. 58.11Neither the lack of a formal association of employers,Johnson Optical Company,et at.,85 NLRB 895, nor the fact that the results of joint negotiation have been incorporated inseparate but uniform contracts,BalabanitKatz (Princess Theatre),87 NLRB 1071,precludes the establishment of a multiple-employer unit.17Listed in Appendix B.19Employer Members of Imperial Valley Shippers Labor Committee, at at.,92 NLRB533;Imperial Garden Growers, supra. 380DECISIONS OF N'A'TIONAL LABOR RELATIONS BOARDthe purposes of collective bargaining within the meaning of Section9 (b) of the Act.The Board finds, further, that all packing shed employees 19 ofeach of the Employers listed in Appendix B, excluding clerical em-ployees, guards, and supervisors as defined in the Act, constitute sep-arate units appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.5.In accordance with the usual practice in seasonal operations ofthis kind, the Board will direct that the elections be held at or aboutthe approximate seasonal peak '20 on a date to be determined by theRegional Director, among the employees in the appropriate units whoare employed during the payroll period immediately preceding thedate of the issuance of the Notice of Election by the RegionalDirector.OrderThe petitions in Cases Nos. 21-RC-1446, 1449, 1452 and 1465 arehereby dismissed.[Text of Direction of Elections omitted from publication in thisvolume.]Appendix AM. 0. Best Company--------------------------------21-RC-1429Johns & Hagin-------------------------------------1432Burrell Collins-------------------------------------1435Isabell-Hartner Ranches-----------------------------1436Floyd N. Smith Co----------------------------------1437Englebretsen-Grupe Co------------------------------1440S. A. Gerrard Co------------------------------------1444Arizona Vegetable Distributors----------------------1448Martori Bros. Distributors---------------------------1450Eaton Fruit Co.,Inc --------------------------------1453Apache Distributors---------------------------------1454Goldsby-Evans Produce Co--------------------------1455Fred G. Hilvert Co.,Inc -----------------------------1456Joseph Pahnisano Co--------------------------------1457Richman-Justman-Frankenthal, Inc------------------1459H. D. Conner Produce Company----------------------1463Western Vegetable Distributors----------------------1464Smith Vegetable Company---------------------------146630The appropriate unit covers only employees in the lettuce,melon,and carrot packingshed of Stanley and \lcnamelsSee paragraph3, supra20This appears to occur in April during the spring lettuce pack. METROPOLITAN LIFE INSURANCE COMPANY381Miller-Johns Company------------------------------1469L. T. Malone Co------------------------------------1470Bodine Produce Co---------------------------------1471American Fruit Growers, Inc------------------------E*1472Appendix BArena-Norton, Inc----------------------------------21-RC-1428Lane Whaites Produce Co---------------------------1431Burton Johns---------------------------------------1433E. E. Davis Packing Co., Inc-------------------------1434Santa Cruz Farms----------------------------------1438Earl C. Recker Co----------------------------------1441Western Marketing & Sales Co-----------------------1442McDonald Vegetable Co-----------------------------1443H. P. Garin Company-------------------------------1445Birch Bros-----------------------------------------1447Cook Produce Co-----------------------------------1451M. B. Al. Farms------------------------------------ 1458 and 1430Salinas Valley Vegetable Exchange-------------------1460Stanley and McDaniels------------------------------1461J. A. Wood Company--------------------------------1462Paul A. Ruth Co------------------------------------14670. R. Recker Packing Co----------------------------1468METROPOLITAN LIFE INSURANCE COMPANYPARKLABREA RESIDENT COM-MUNITY 1andLos ANGELES BUILDING TRADES COUNCIL, A. F. OF L.,2PETITIONER.Case No. 21-RC-1623.Febncary 21, 1951Decision and Direction of ElectionUpon a petition duly filed, a hearing was held before Eugene M.Purver, hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Upon the entire record of this case, the Board finds:1.TheMetropolitan Life Insurance Company3owns and operates,as part of its insurance business,a number of housing projects locatedin NewYork City,Los Angeles and San Francisco,California, andAlexandria,Virginia.The present proceeding involves the Parkla-brea Resident Community in Los Angeles,herein called Parklabrea.'The name of the project of the Employer appears as corrected in its briefzThe name of the Petitioner appears as amended at the hearing'For further commerce data as to the Metropolitan Life Insurance Company, hereincalled the Metropolitan, seeMetropolitan Life Insurance Company,64 NLRB 396, whereinthe Board assumed jurisdiction over that company.93 NLRB No 60.